Citation Nr: 1216572	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-37 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for acid peptic disease (previously rated as duodenal ulcer) greater than 20 percent. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1963 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which denied an increased rating greater than 20 percent for acid peptic disease (previously rated as duodenal ulcer). 

In October 2010 a Board hearing was held via videoconference before the undersigned; the transcript is of record. 

In November 2010 the issue was remanded for further development. 


FINDING OF FACT

In an March 2012 written statement the Veteran withdrew his appeal for the issue of an increased rating greater than 20 percent for acid peptic disease. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of an increased rating greater than 20 percent for acid peptic disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2012 statement the Veteran withdrew his appeal for an increased rating greater than 20 percent for acid peptic disease.

As the Veteran withdrew his appeal of the issue of an increased rating greater than 20 percent for acid peptic disease, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issue.


ORDER

The issue of an increased rating greater than 20 percent for acid peptic disease is dismissed. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


